Claimant and two business associates owned and operated a retail carpet business. Claimant sold his stock in the business and applied for unemployment insurance benefits. The Board denied his claim on the basis that he voluntarily left his employment without good cause. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant testified that he sold his stock to one of his business associates for $100,000. He stated that he sold his stock because the business was losing money and was going bankrupt. He acknowledged, however, that the business had approximately $350,000 in cash, $350,000 in inventory and $300,000 to $350,000 in debt at the time he sold his stock. Claimant further stated that he received a salary of $2,000 per week before he sold his stock. In view of this testimony, substantial evidence supports the Board’s finding that claimant sold his stock for business reasons and that he voluntarily left his employment without good cause (see, Matter of Sonin [Sweeney], 226 AD2d 790; Matter of Cantanese [Hudacs], 211 AD2d 933).
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.